515 So. 2d 1065 (1987)
Robert E. MATTHEWS, Petitioner,
v.
CIRCUIT COURT, etc., Respondent.
No. 87-1577.
District Court of Appeal of Florida, Fifth District.
November 25, 1987.
Robert E. Matthews, pro se.
No Appearance for respondent.
PER CURIAM.
In his petition for writ of mandamus, petitioner asserts that he filed a motion for post-conviction relief (Florida Rule of Criminal Procedure 3.850) on June 26, 1986, which was referred to the Honorable Emerson R. Thompson, Jr., Circuit Judge; that despite repeated requests by petitioner for a ruling on the motion, no such ruling has been forthcoming. We ordered a response to the petition, but no response has been filed. Petitioner has a clear legal right to a judicial ruling on his motion and the respondent circuit judge has a clear legal duty to rule on the motion. It has now been almost 17 months since the motion was filed. There being no other adequate legal remedy, the petition for writ of mandamus is granted and the Honorable Emerson R. Thompson, Jr. is hereby directed to promptly rule on petitioner's 3.850 motion. Because we have confidence that the trial judge in this case will follow our directions, we withhold issuance of the formal writ at this time.
PETITION GRANTED.
ORFINGER, COBB and COWART, JJ., concur.